Citation Nr: 0525348	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-31 307	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her Daughter.



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
April 1952.  He died in January 2002, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 and January 2003 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which denied the 
benefits sought on appeal.  

In April 2005, the appellant and her daughter (who holds the 
appellant's durable power of attorney) appeared at a hearing 
before the undersigned Veterans Law Judge, held at the RO.  A 
copy of the transcript is in the claims file.  Pursuant to a 
request made at that hearing, a copy of the transcript was 
mailed to the appellant's representative of record in August 
2005.  Additionally, a motion to advance this appeal on the 
Board's docket was granted.  See 38 C.F.R. § 20.700 (c).  

For reasons explained below, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

This appeal arose out of the appellant's claim that her 
husband's death was caused by his service-connected 
disabilities, including medications that he was taking for 
those disabilities.

The veteran separated from active service in the United 
States Army in April 1952.  He died approximately 50 years 
later, in January 2002.  During his lifetime, service 
connection was in effect for the following disabilities:  
bilateral frozen feet; residuals of a concussion, with 
headaches; and malaria residuals.  His death certificate 
lists cardiopulmonary arrest as the immediate cause of death, 
with underlying causes of kidney cancer and metastatic lung 
tumor.  The death certificate indicates that the veteran died 
at the Lincoln County Medical Center.

A preliminary review of the record reveals that there appear 
to be relevant treatment records that have not yet been 
associated with the claims file.  Those records may be 
necessary to adjudicate this appeal.  Significantly, although 
the veteran died at the Lincoln County Medical Center, the 
file does not contain a copy of the terminal hospitalization 
report.  Moreover, there appear to be other gaps in the 
medical evidence, both private and VA.  In that regard, the 
record contains numerous private treatment records dated in 
the mid to late 1990's from the Lincoln County Medical Center 
and a few records from the Eastern New Mexico Medical Center.  
However, the last record from the Lincoln County Medical 
Center is dated in July 1998.  

Notably, at the April 2005 hearing, the appellant testified 
that the veteran was under VA's care during the years prior 
to his death.  She indicated that they had requested home 
care so that the veteran could be treated at home and pass 
away at home, and that Dr. Seidel (from the Lincoln County 
Medical Center) was brought in as the participant doctor.  
She also stated that VA would have all the veteran's medical 
history and facts "during this entire episode of his last 
ailment ... when he finally died."  Despite the foregoing 
statement, the record contains no VA treatment records dated 
subsequent to January 1998, other than some VA examinations 
conducted in January and May 1999.  Moreover, as noted, there 
are no private treatment records dated subsequent to July 
1998, aside from a radiology report dated in April 1999.  
Therefore, efforts should be made to obtain any outstanding 
VA treatment records from the Albuquerque VA medical center 
dated from January 1998 through January 2002, and private 
treatment records from the Lincoln County Medical Center 
dated from July 1998 through January 2002.

Additionally, the record contains several statements from Dr. 
Seidel, who treated the veteran during his lifetime.  In a 
May 1999 statement, Dr. Seidel states that the veteran's lung 
cancer is "a direct result of a multi-year smoking 
history."  However, in a subsequent undated statement, he 
indicated that the veteran's passing was "secondary to 
injuries and or events while serving in the military."  
Moreover, in a statement received in July 2004, he states 
that the veteran's lung and kidney cancer "is at least as 
likely as not to have been caused by [the veteran's] service 
connected exposure, while in the service."

The foregoing collection of medical opinions contains some 
contradictory information.  In the earlier statement the 
veteran's cancer is attributable to a history of smoking, and 
in subsequent statements his death and cancer is related to 
service.  Thus, after obtaining the outstanding medical 
records identified above, a medical opinion should be sought 
as to the cause of the veteran's death.  

Finally, the Board notes that with respect to the issue of 
entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318, the appellant was not notified of what type of 
evidence was needed to substantiate such a claim.  See 
38 U.S.C.A. § 5103(a).  The file contains a letter dated in 
July 2002, which properly informs the appellant of what 
evidence is needed to substantiate a claim for entitlement to 
service connection for the cause of the veteran's death, but 
the letter is silent as to what is needed to establish 
entitlement to DIC under 38 U.S.C. § 1318.  As such, a notice 
letter should be sent to the claimant on that issue.  

For the foregoing reasons, this appeal is REMANDED, for the 
following:

1.  To comply with the Veterans Claims 
Assistance Act of 200 (VCAA), please send 
the appellant a letter informing her of 
what information and evidence is needed 
to substantiate a claim for entitlement 
to DIC under 38 U.S.C. § 1318.  See 
38 U.S.C.A. § 5013(a).

2.  After obtaining any necessary 
authorizations, please obtain copies of 
all treatment records for the veteran 
from July 1998 through January 2002, from 
the Lincoln County Medical Center.  A 
specific request should be made for any 
report of terminal hospitalization in 
January 2002. 

3.  Please obtain copies of any VA 
treatment records for the veteran dated 
from January 1998 through January 2002, 
from the VA medical center in 
Albuquerque.

4.  After obtaining copies of the medical 
records requested in paragraphs 2 and 3 
above, or after receiving a negative 
response for such records or determining 
that such records do not exist, please 
forward this claims folder to an 
appropriate physician to review and 
provide a written opinion as to the 
following:  (1) whether it is as least as 
likely as not (50 percent or greater) 
that the veteran's terminal 
cardiopulmonary arrest, kidney cancer, 
and or metastatic lung tumor was causally 
related to an incident of his active 
military service; and (2) whether it is 
as least as likely as not (50 percent or 
greater) that the veteran's service-
connected bilateral frozen feet, 
residuals of a concussion, and malaria 
residuals, to include any medications 
that the veteran was prescribed to take 
for those disabilities, caused or 
contributed substantially or materially 
to the veteran's death.  The physician's 
opinion should indicate that the claims 
file was reviewed, and should include an 
explanation for any opinion expressed.  

4.  Following completion of the above 
development, the appellant's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The appellant and her 
representative should be offered an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



